SulliyaN, J.
Eustis, the indorsee, brought a joint action of assumpsit against Pierce et al., the drawer, acceptor, and indorsers of a bill of exchange. There was a general demurrer to the declaration. Demurrer overruled, and judgment for the plaintiff.
It is admitted that this action can not be maintained under the common law rules of pleading, but the question is submitted whether the case is not embraced by the 11th section of the “ act relative to practice in Circuit Courts.” Stat., 1839, p. 36. That statute makes it “lawful for the holder of any note negotiable by the law merchant, to institute one suit against all the parties to silch note who may be liable at common law to the holder, &c.”
"We-are of opinion that suits on bills of exchange are not embraced by the act. The statute gives to the holder of a note negotiable by the law-merchant an enlarged remedy, but it does not extend to the holder of any other kind of negotiable paper. Where a new remedy is given by a statute in a particular case, it shall not be extended to alter the common law in any other than that case. 6 Bac. Abr. tit. statute, 1.
Per Curiam.—The judgment is reversed with costs. Cause remanded, &c.